04/20/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0082



                             No. DA 22-0082


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOSHUA JAMES HOWELL,


           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 20, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                                 April 20 2022